Citation Nr: 0843608	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for diabetes 
mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


REMAND

The veteran contends that he is entitled to an increased 
disability rating for diabetes mellitus because his 
disability requires treatment with insulin, a restricted 
diet, and regulation of activities.  In addition, the 
veteran's representative contends that a new VA examination 
is warranted because the most recent examination report is 
inadequate for rating purposes.

The record reflects that the veteran's most recent VA 
examination was conducted in January 2005.  The examination 
report states that the veteran drives, but it does not 
specifically address whether there is regulation of 
activities, one of the criteria for a 40 percent rating.  The 
report also notes that the veteran experiences hypoglycemic 
episodes approximately three times per month, and an addendum 
to the report states that his diabetes is uncontrolled.

In view of the veteran's contentions concerning the current 
severity of his service-connected diabetes, the age of the VA 
examination report, and the report's failure to specifically 
address the applicable rating criteria, the Board finds that 
a new VA examination is necessary.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 
(1991).

The Board also notes that the most recent VA treatment 
records associated with the claims file are dated in December 
2004.  Since more recent VA outpatient treatment records may 
contain information concerning the veteran's current level of 
disability, efforts should be made to obtain them.  38 C.F.R. 
§ 3.159(c)(2) (2008).

Finally, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the veteran 
with all required notice in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), to include notice as 
to the effective-date element of his 
claim in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
the notice specified by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The RO or AMC specifically 
should inform the veteran that he may 
submit evidence showing the effects of 
the worsening or increase in severity 
of his disabilities upon his daily 
life.

2.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including VA 
treatment records for the period since 
December 2004.  If it is unable to 
obtain any such evidence, it should so 
inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the veteran should be 
afforded a VA examination by a 
physician with appropriate expertise to 
determine the current degree of 
severity of his diabetes mellitus and 
the nature and extent of any currently 
present complications of the diabetes 
mellitus.  Any indicated studies should 
be performed, and the claims folders 
must be made available to and reviewed 
by the examiner.

The examiner specifically should 
address whether the veteran requires 
regulation of activities as a result of 
his diabetes.  In addition, with 
respect to each of the following 
disorders, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that such 
disorder, if currently present, was 
caused or permanently worsened by the 
veteran's diabetes mellitus: eye 
disability, peripheral neuropathy, 
erectile dysfunction, and hypertension.

The rationale for all opinions 
expressed should be provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for an 
increased rating for diabetes based on a 
de novo review of the record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

